In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 18‐2334 
EL HADJ HAMIDOU BARRY, 
                                                          Petitioner, 
                                 v. 

WILLIAM P. BARR, 
Attorney General of the United States, 
                                                         Respondent. 
                    ____________________ 

               Petition for Review of an Order of the 
                  Board of Immigration Appeals. 
                         No. A205‐830‐004. 
                    ____________________ 

  ARGUED NOVEMBER 9, 2018 — DECIDED FEBRUARY 22, 2019 
               ____________________ 

   Before BAUER, BRENNAN, and SCUDDER, Circuit Judges. 
    BRENNAN, Circuit Judge. El Hadj Hamidou Barry, a native 
and citizen of Guinea, applied for deferral of his removal from 
the  United  States  under  the  United  Nations  Convention 
Against Torture. An immigration judge denied Barry’s appli‐
cation because Barry failed to show if removed to Guinea he 
likely would be tortured. The Board of Immigration Appeals 
aﬃrmed. Barry now petitions this court for review, claiming 
2                                                      No. 18‐2334 

if  removed  to  Guinea  he  will  be  tortured  because  of  his 
political  and  familial  aﬃliations  and  his  sexual  orientation. 
Barry  has  failed  to  satisfy  his  burden  to  substantiate  these 
claims with evidence, so we deny his petition.  
                              I.       
    Barry was born and grew up in Guinea. His father was a 
member  of  the  Union  for  New  Republic  (“UNR”),  an 
opposition political party in Guinea during the 1990s. In the 
past,  the  Guinean  government—controlled  by  the  ruling 
political  party  at  that  time—took  drastic  measures  to  locate 
Barry’s father and prevent his political activities. Barry testi‐
fied at his immigration hearing that Guinean soldiers showed 
up at his home when he was eight years old, stabbed him in 
the thigh with a machete, and threatened to cut oﬀ his leg to 
elicit  his  father’s  whereabouts  from  his  mother.  When  his 
mother  did  not  comply,  the  soldiers  beat  her,  too.  Barry’s 
mother  testified before the immigration judge in support of 
Barry’s application for deferral under the Convention Against 
Torture (“CAT”), reiterating the incident with the soldiers as 
Barry described it. Barry is no longer in touch with his father 
and  has  no  current  aﬃliation  with  any  Guinean  political 
party,  including  the  UNR.  Moreover,  a  diﬀerent  political 
party with a new president is now in power in Guinea.  
    In 1998, shortly after the incident with the soldiers, Barry 
and his mother left Guinea and arrived in the United States. 
Barry  was  admitted  as  a  temporary  visitor.  Having  never 
returned to Guinea, he is now thirty years old and has been 
living  in  the  United  States  for  over  twenty  years.  Around 
2009,  Barry  committed  various  crimes,  including  robbery, 
controlled  substances  oﬀenses,  and  possession  of  a  firearm. 
No. 18‐2334                                                                  3

He  was  convicted  and  sentenced  for  an  aggravated  felony 
conviction of conspiracy to commit robbery.  
   The  Department  of  Homeland  Security  issued  Barry  a 
Final Administrative Removal Order under 8 U.S.C. § 1228(b) 
based on his felony conviction. Barry applied for deferral of 
removal under Article 3 of CAT, 8 C.F.R. § 1208.17.1 He also 
sought and was aﬀorded a reasonable fear interview with an 
asylum  oﬃcer.  During  the  interview,  he  expressed  fear  of 
being tortured if returned to Guinea due to his father’s past 
political  aﬃliations  and  his  sexual  orientation.  The  asylum 
oﬃcer  referred  Barry’s  case  to  the  Chicago  Immigration 
Court, and an immigration judge held a hearing to assess the 
merits of Barry’s deferral claim.  
    Barry  and  his  mother  testified  at  the  hearing.  They  each 
described  the  soldier  stabbing  incident,  the  country 
conditions in Guinea, and Barry’s bisexuality. Barry testified 
that  when  he  was  a  sophomore  in  high  school,  he  was  told 
anecdotally by “another African guy” that Guinean civilians 
have tortured and beaten to death gay men living in Guinea. 
Barry  explained  while  there  have  not  been  any  reported 
incidents of Guinean police prosecuting homosexuals under 
Guinean laws criminalizing homosexual activity, he believes 
most  homosexual  behavior  is  not  reported  to  the  police 
because  Guinean  civilians  routinely  administer  “street 
justice” to gay individuals.  

                                                 
      1 Barry also requested withholding of removal under the Immigration 

and Nationality Act § 241 (b)(3), see 8 U.S.C. § 1231(b)(A), but at his hearing 
conceded  his  conviction  for  conspiracy  to  commit  robbery  constitutes  a 
“particularly serious crime,” making him ineligible for withholding. See 8 
U.S.C. § 1231(b)(3)(B)(ii); see also 8 C.F.R. § 1208.16(d)(2).  
4                                                     No. 18‐2334 

    Barry  married  an American  woman, Amber  Johnson,  in 
April  2017. At  his  immigration  hearing,  he  testified  he  had 
relationships with “five to six” men before meeting his wife 
and, despite marrying Amber, has continued to pursue sexual 
relations  with  men.  Based  on  his  plan  to  maintain 
extramarital  sexual  relations  in  the  future,  he  believes 
“regular  civilians”  in  Guinea  will  be  able  to  discover  his 
sexuality and “attack [him], … torture [him], kill [him]” and 
“beat [him] to death.”  
    Barry’s mother testified she learned of Barry’s bisexuality 
when he was in high school. She expressed her fear that Barry 
could  be  killed  in  Guinea  if  people  learned  of  his  sexual 
orientation,  recounting  she  had  seen  gay  people  chased 
through the streets in Guinea and “beaten up … because they 
were gay.” Her testimony about the conditions homosexual 
individuals encounter in Guinea is based on her experiences 
in Guinea approximately twenty years ago.  
    Barry also submitted record evidence in support of his and 
his mother’s testimonies. The most notable evidence included 
summonses for his parents to appear, purportedly issued by 
a Guinean court, and a U.S. State Department country report 
describing  conditions  in  Guinea  as  politically  violent  and 
hostile toward homosexual individuals. The summonses are 
dated April 20, 1998 and April 7, 2016, and the country report 
was produced in 2016.  
   The immigration judge found Barry and his mother to be 
credible  witnesses,  but  denied  Barry’s  application  for  CAT 
deferral because Barry failed to meet his burden of producing 
evidence that if removed to Guinea he more likely than not 
would  be  tortured.  Specifically,  the  immigration  judge 
determined  “the  bulk  of  the  evidence”  about  Barry  being 
No. 18‐2334                                                           5

tortured  because  of  his  bisexuality  comes  from  Barry’s 
mother, who has not been to Guinea in approximately twenty 
years.  Although  the  country  report  does  not  contradict 
Barry’s  mother’s  testimony,  it  explains  only  generally  that 
Guinea  criminalizes  same‐sex  sexual  conduct  and  describes 
generalized  violence  toward  gay  individuals  rooted  in 
“religious and cultural taboos.” As the judge noted, “there’s 
been [no known] prosecutions or reports of arrest” in Guinea 
under  the  country’s  laws  prohibiting  homosexual  acts.  The 
judge  also  determined  the  evidence  about  Barry  being 
tortured  because  of  his  father’s  past  political  aﬃliations 
largely  consists  of  decades‐old  memories  and  events.  Even 
assuming  Barry  and  his  mother  accurately  depicted  the 
incident with the soldiers, the judge found no evidence that 
future incidents would occur.  
   Barry timely appealed the immigration judge’s decision to 
the Board of Immigration Appeals (“BIA”). On May 31, 2018, 
BIA  dismissed  the  appeal  and  aﬃrmed  the  immigration 
judge’s  removal  order.  Barry  now  petitions  this  court  for 
review. 
                               II.      
    An applicant seeking deferral of removal under CAT bears 
the burden of establishing it is “more likely than not that he 
or  she  would  be  tortured”  in  the  proposed  country  of 
removal.  8  C.F.R.  §§  1208.16(c)(2)–(3),  1208.17(a).  This  court 
“interpret[s]  that  standard  liberally,  requiring  ‘a  substantial 
risk  that  a  given  alien  will  be  tortured  if  removed  from  the 
United  States.’”  Bernard  v.  Sessions,  881  F.3d  1042,  1047  (7th 
Cir. 2018) (quoting Rodriguez‐Molinero v. Lynch, 808 F.3d 1134, 
1136 (7th Cir. 2015)); see Perez v. Sessions, 889 F.3d 331, 334 (7th 
Cir. 2018) (noting that this court applies the “more likely than 
6                                                       No. 18‐2334 

not”  standard  under  a  “substantial  risk”  analysis).  For 
purposes of CAT protection, there must be some showing that 
the potential torture will be committed by the government of 
the  removal  country,  either  directly  or  by  acquiescence. 
Bernard, 881 F.3d at 1047 (quoting Lopez v. Lynch, 810 F.3d 484, 
492 (7th Cir. 2016)); see also Lozano‐Zuniga v. Lynch, 832 F.3d 
822,  830  (7th  Cir.  2016)  (“An  applicant  for  CAT  protection 
must demonstrate that the torture was inflicted by or at the 
behest  of,  or  with  the  consent  or  acquiescence  of,  a  public 
oﬃcial.”).  
    When  evaluating  whether  an  applicant  has  met  this 
burden, “the immigration judge must address various factors 
such as evidence of past torture, ability to relocate within the 
country, evidence of grave human rights violations or other 
relevant  country  conditions.”  Orellana‐Arias  v.  Sessions,  865 
F.3d 476, 489 (7th Cir. 2017); see 8 C.F.R. § 1208.16(c)(3)(i)–(iv). 
“Evidence of generalized violence is not enough; the [immi‐
gration judge] must conclude that there is a substantial risk 
that the petitioner will be targeted specifically.” Bernard, 881 
F.3d at 1047 (citing Lozano‐Zuniga, 832 F.3d at 830–31); Lopez, 
810 F.3d at 493.  
    When,  as  here,  BIA  relies  on  the  immigration  judge’s 
findings  and  adds  its  own  analysis,  this  court  reviews  the 
immigration  judge’s  decision  as  supplemented  by  BIA’s 
additional  reasoning.  Bernard,  881  F.3d  at  1046  (quoting 
Jabateh v. Lynch, 845 F.3d 332, 337 (7th Cir. 2017)). The court 
reviews a “denial of CAT deferral under the highly deferential 
substantial  evidence  test  and  will  reverse  only  if  the  record 
evidence compels a contrary conclusion.” Bernard, 881 F.3d at 
1047  (quoting  Lopez,  810  F.3d  at  492  (internal  citations 
omitted)); see INS v. Elias‐Zacarias, 502 U.S. 478, 481 n. 1 (1992) 
No. 18‐2334                                                         7

(“To reverse the BIA finding we must find that the evidence 
not only supports that conclusion, but compels it … ”); Jabateh, 
845  F.3d  at  337  (explaining  that  the  court  “may  reverse  the 
[immigration judge’s factual] determinations ‘only if we de‐
termine that the evidence compels a diﬀerent result’” (quoting 
Abraham v. Holder, 647 F.3d 626, 632 (7th Cir. 2011))). 
    Here,  the  evidence  does  not  compel  the  conclusion  that 
Barry  more  likely  than  not  will  be  tortured  by  or  with  the 
acquiescence of Guinean oﬃcials. At his immigration hearing, 
Barry  relied  primarily  on  three  sources  of  evidence:  (1)  the 
testimony  of  he  and  his  mother  about  his  bisexuality  and 
conditions  in  Guinea  twenty  years  ago,  (2)  summonses 
purportedly  issued  by  a  Guinean  court  for  his  parents’ 
appearances, and (3) a U.S. State Department country report 
describing  conditions  in  Guinea  as  politically  violent  and 
hostile toward homosexual individuals.  
    Certainly,  the  testimony  before  the  immigration  judge 
indicates Barry suﬀered great harm as a child at the hands of 
Guinean  soldiers.  Whether  that  harm  rose  to  the  level  of 
torture  was,  ultimately,  not  a  factual  determination  the 
immigration  judge  needed  to  make.  After  reviewing  the 
entire record and finding Barry and his mother credible, the 
immigration  judge  determined  Barry’s  fear  of  future  torture 
was “too speculative” and did not meet the “more likely than 
not” standard. The immigration judge must consider poten‐
tial past torture in the context of the entire record; past torture 
alone is not dispositive. 8 C.F.R. §1208.16(c). BIA reviewed the 
immigration judge’s findings and agreed. The evidence does 
not compel us to conclude diﬀerently.  
   Barry and his mother left Guinea over twenty years ago. 
Neither have been back to the country since, and neither seem 
8                                                       No. 18‐2334 

to have maintained any familial or political ties to the country. 
Barry and his mother testified they are no longer in touch with 
Barry’s father, whose political activities gave rise to the abuse 
Barry  and  his  mother  suﬀered  twenty  years  ago.  As  the 
country  report  explains,  a  diﬀerent  political  party  controls 
Guinea  today  than  the  one  that  commissioned  soldiers  two 
decades ago to find Barry’s father.  
     To support his assertion that the Guinean government is 
still  looking  for  his  father,  Barry  submitted  Guinean  court 
summonses  for  his  parents  from  1998  and  2016.  When  the 
immigration  judge  asked  Barry  about  their  origin,  Barry 
could not authenticate them, nor could he explain how he ob‐
tained them or why they were issued. He did not argue at that 
time that he lacked an opportunity to authenticate the docu‐
ments, nor did he object to the immigration judge aﬀording 
them  limited  evidentiary  weight.  Indeed,  it  was  consistent 
with this court’s precedent for the immigration judge to do so. 
See  Raghunathan  v.  Holder,  604  F.3d  371,  380  (7th  Cir.  2010) 
(giving little weight to an aﬃdavit by a respondent’s mother 
because it was unauthenticated and the respondent failed to 
explain how he had obtained it).  
     Even if Guinean oﬃcials are still looking for Barry’s father, 
it is speculation to assume they are looking for Barry or would 
connect  Barry  to  his  father.  Barry  testified  the  Guinean 
government would know he is his father’s son because they 
share  a  surname.  But  he  failed  to  lay  a  foundation  for  this 
assertion (for example, by providing evidence how common 
the  surname  “Barry”  is  in  Guinea).  No  record  evidence 
substantiates Barry’s fear his father’s political aﬃliations will 
imperil him.  
No. 18‐2334                                                       9

    Barry  also  testified  he  would  be  tortured  in  Guinea 
because he is bisexual. His testimony describing present‐day 
treatment of gay men in Guinea is based on a friend’s hearsay 
comment from approximately thirteen or fourteen years ago. 
The friend’s comment is uncorroborated, aside from Barry’s 
mother  testifying  she  recalls  gay  individuals  being  beaten 
when  she  lived  in  Guinea  approximately  twenty  years  ago. 
Such dated testimonial evidence fails to establish a substantial 
risk of torture in Guinea today. See, e.g., Bernard, 881 F.3d at 
1046  (evidence  that  consists  mostly  of  “decades‐old 
memories” does not establish a CAT claim for relief).  
   In  addition  to  outdated,  the  friend’s  comment  indicates 
only  that  Guinean  civilians  may  mistreat  gay  men;  it  would 
not  show  that  the  Guinean  government  tortures  individuals 
based on sexual orientation or systematically turns a blind eye 
toward such mistreatment. See Silais v. Sessions, 855 F.3d 736, 
742 (7th Cir. 2017) (violence committed by private individuals 
may  constitute  persecution  only  if  the  foreign  government 
was complicit in those acts or was unable or unwilling to take 
steps  to  prevent  them).  While  Guinean  laws  criminalize 
homosexual  activities,  Barry  did  not  know  of  a  single 
individual ever prosecuted for homosexuality in Guinea, and 
he admitted the country report contains no evidence of any 
homosexuality‐based prosecutions. 
   The  country  report  explains  there  are  “[d]eep  religious 
and  cultural  taboos  against  same‐sex  sexual  conduct”  in 
Guinea and that same‐sex sexual activity is illegal. The report 
does not, however, describe any individual being tortured for 
engaging in homosexual activity. Further, the report contains 
only  generalized  findings  insuﬃcient  to  satisfy  Barry’s 
burden of showing he is personally subject to a particularized 
10                                                  No. 18‐2334 

risk  of  torture.  See  Lozano‐Zuniga,  832  F.3d  at  830–31 
(“[E]vidence  about  generalized  violence  or  danger  within  a 
country is not suﬃcient to make a claim that it is more likely 
than not that a petitioner would be tortured upon return to 
his home country.”); see also Lenjinac v. Holder, 780 F.3d 852, 
856 (7th Cir. 2015) (“[R]eports that torture occurs in a foreign 
country … are  insuﬃcient  bases  for  relief  without  evidence 
that the petitioner will be tortured if he returns.”); Rashiah v. 
Ashcroft, 388 F.3d 1126, 1133 (7th Cir. 2004).  
                             III.    
    Barry has failed to establish he more likely than not will 
be  tortured  if  removed  to  Guinea.  The  immigration  judge 
assessed the record and denied Barry’s deferral application. 
BIA reviewed the immigration judge’s findings and aﬃrmed. 
The  evidence  does  not  compel  this  court  to  conclude 
otherwise. 
      The petition for review is DENIED.